Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a method of prophylaxis of organ rejection in a de novo kidney transplant comprising once daily oral administration to a patient with an effective amount of tacrolimus where the initial dose is 0.14 mg/kg/day and the Tmax on day 1 is between 4 to 24 hours. The closets prior art is drawn to Holm US 2006/0287352 which discloses a method of treating implant rejection by oral administration of tacrolimus where the dose is within the range of the instant claims.  However, the reference is silent to the Tmax of the dosage form of the first day.  The specific dosage of the invention is an improvement over the standard dosage form which provides improved de novo kidney patients with an effective tacrolimus dosage faster than the standard dosage in the art.  The instant dosage releases 8% within 4 hours and 40% within 10-14 hours which provides an improved treatment for kidney patients. For these reasons, claims are novel and non-obvious over the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618